DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 7/13/2022 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 22-24 are drawn to a composition comprising a single protein having “one or more molecules of a pharmaceutical agent completely encapsulated therein”, wherein “the pharmaceutical agent that is completely encapsulated therein” is not covalently bonded to the single protein either directly or through an intervening group.
The claim is confusing because it first recites that only one or more molecules of a pharmaceutical agent are completely encapsulated within the single protein, but then recites that “the pharmaceutical agent… is completely encapsulated therein”, rendering the claim indefinite.  It is unclear whether the pharmaceutical agent is completely encapsulated within the single protein or whether one or more molecules of the pharmaceutical agent are completely encapsulated within the single protein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 11-13, 18 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agudelo et al (PLOS ONE 7(8):e43814 (13 Pages), 2012; of record).
Claim 1 is drawn to a composition comprising a single protein (more specifically, an albumin (claim 3)) having one or more molecules of a pharmaceutical agent (more specifically, doxorubicin (claims 7 and 9) tightly bound therein.
Agudelo et al teach drug-protein complexes of doxorubicin with bovine serum albumin (DOX-BSA) as well as doxorubicin with human serum albumins (DOX-HSA), further noting that “doxorubicin… bind strongly to BSA and HSA” (Abstract; see also Figure 8A, 8A’, 8C and 8C’).  Indeed, Agudelo et al specifically state that “[i]n the DOX-BSA complexes, drug is surrounded by *Ala-513…” (Page 12, Column 1) and “[i]n the DOX-HSA complexes, DOX is surrounded by Arg-114…” (Page 12, Columns 1-2).
Accordingly, claims 1, 3, 7 and 9 are anticipated.
Claims 11-13 are drawn to the composition of claim 1 wherein the tightly bound pharmaceutical agent has: a maximum tolerated dose that is at least 10% than the maximum tolerated dose of the free form of pharmaceutical agent alone (claim 11), a UV absorbance that is shifted by at least 1 nm compared to a corresponding un-tightly bound pharmaceutical agent in aqueous media (claim 12), and/or a difference in absorption, fluorescence, circular dichroism spectra, or FTIR compared to a corresponding un-tightly bound pharmaceutical agent in aqueous media (claim 13). 
Regarding claims 11-13, although it is recognized that “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product” (In re Best, Bolton, and Shaw, 562 F2d 1252 (CCPA 1977); see also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on.”).  In the instant case, the claimed and prior art products appear to be identical.  As such, absent evidence to the contrary, it is asserted that the DOX-albumin drug-protein complexes taught by Agudelo et al would necessarily provide the outcomes recited by claims 11-13.  As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.   
Accordingly, claims 11-13 are also anticipated.
Claim 18 is drawn to the composition of claim 1 further comprising a pharmaceutically acceptable carrier.
As taught by Agudelo et al, “[p]rotein (BSA or HSA) was dissolved in aqueous solution (40 mg/ml or 0.5 mM) containing 10 mM Tris-HCl buffers (pH 7.4)” and “[a] drug solution of 1 mM was prepared in 10 mM Tris-HCl and diluted to various concentrations in Tris-HCl (pH 7.4)” (Page 3, Column 1, Preparation of Stock Solutions).
As such, the composition of Agudelo et al contains water, which entails a pharmaceutically acceptable carrier (see instant Specification, Paragraph 0110: “[t]he liquid carrier or vehicle can be a solvent or liquid dispersion medium comprising, for example, water”).
Accordingly, claim 18 is also anticipated.
Claim 21 is drawn to the composition of claim 1 as further limited by claims 3, 9 and 11 and is, thus, anticipated for the same reasons as applied to each of claims 1, 3, 9 and 11.
Claims 22-24 are drawn to a composition comprising a single protein (more specifically, an albumin (claim 23)) having one or more molecules of a pharmaceutical agent (more specifically, doxorubicin (claim 24)) completely encapsulated therein, wherein the pharmaceutical agent that is completely encapsulated therein is not covalently bonded to the single protein either directly or through an intervening group.
It is evident from Figure 8 that one or more molecules of DOX is completely encapsulated within BSA and HSA.  As discussed above, Agudelo et al specifically state that “[i]n the DOX-BSA complexes, drug is surrounded by *Ala-513 (2.99 A = H bond)…” (Page 12, Column 1) and “[i]n the DOX-HSA complexes, DOX is surrounded by Arg-114 (2.72 A = H-bond)…” (Page 12, Columns 1-2).
Accordingly, claims 22-24 are also anticipated.  
Claim 25 is drawn to a composition comprising a single protein having tightly bound therein “a plurality of molecules” of a pharmaceutical agent wherein the pharmaceutical agent is, for example, doxorubicin; and claims 26-27 are drawn to a composition comprising a single protein having tightly bound therein “a plurality of molecules” of a pharmaceutical agent wherein the single protein is, for example, an albumin (claim 27) and the pharmaceutical agent is, for example, doxorubicin.
It is evident from Figure 8 that more than one molecule of DOX is completely tightly bound within BSA and HSA.  As discussed above, Agudelo et al specifically state that “[i]n the DOX-BSA complexes, drug is surrounded by *Ala-513 (2.99 A = H bond)…” (Page 12, Column 1) and “[i]n the DOX-HSA complexes, DOX is surrounded by Arg-114 (2.72 A = H-bond)…” (Page 12, Columns 1-2).
Accordingly, claims 25-27 are also anticipated.  
Response to Arguments
Applicant’s arguments, filed 7/13/2022, have been fully considered.  
As argued by Applicant, “[t]he term ‘tightly bound’ is defined in the specification… [to mean] that the molecule of the pharmaceutical agent is encapsulated within the single protein; the pharmaceutical agent is not covalently bonded to the single protein either directly or through an intervening group” (Applicant Arguments, Page 7).  Applicant first argues that “Agudelo does not describe any single proteins that have one or more molecules of a pharmaceutical agent tightly bound therein” (Applicant Arguments, Page 7).  Rather, Applicant argues that “[t]he drug molecules in Agudelo are ‘on’ the protein, they are not tightly bound ‘therein’” (Applicant Arguments, Page 7).
The argument is not found persuasive.  To be clear, the claims require only that “one or more molecules of a pharmaceutical agent” be tightly bound therein the single protein, wherein a molecule is understood to entail two or more atoms connected by chemical bonds.  It is maintained that Agudelo et al describe drug-protein complexes of doxorubicin with bovine serum albumin (DOX-BSA) as well as doxorubicin with human serum albumins (DOX-HSA) wherein one or more molecules of doxorubicin are tightly bound therein (Page 11, Figure 8).  Indeed, Agudelo et al specifically state that, “[i]n the DOX-BSA complexes, drug is surrounded by *Ala-513…” (Page 12, Column 1) and “[i]n the DOX-HSA complexes, DOX is surrounded by Arg-114…” (Page 12, Columns 1-2).
     New claims 22-27, which require that “one or more molecules of [the] pharmaceutical agent [is/are] completely encapsulated therein” or “a plurality of molecules” (Applicant Arguments, Page 9) are also anticipated since it is evident that more than one molecule of DOX is completely encapsulated within BSA and/or HSA.  
Conclusion
The ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611